Bigelow, C. J.
The right of the demandants to maintain this action is clear. The legal title is vested in them by the conveyances under which they claim. It is immaterial whether the devise in the will of Isabella Ross be regarded as creating a use in the executor which became immediately executed in her sister, Betsey Mizner, and her heirs, or a trust in the executor to hold the estate for the use and benefit of said Betsey as cestui que trust. If the former is the true construction, then the conveyance in mortgage to the demandants by said Betsey and her husband vested a valid title in fee and in mortgage in the demandants ; if the latter is to be deemed the effect of the devise, it was a trust under which the jus habendi and jus disponendi were both intended to be in the cestui que trust, and the conveyances by the trustee and the cestui que trust under which the demandants claim passed a valid legal title to them. Hill on Trustees, 175, 278, 282. Co. Litt. 290 b, note.
Besides; it is clear that the testatrix intended that the entire beneficial interest in the estate devised should be in her sister. A conveyance in mortgage by the latter by a deed in which her husband joined, preceded by a conveyance by the trustee to her of the legal title, not only passed a legal interest in the demanded premises; Titcomb v. Currier, 4 Cush. 591; but seems to have been in conformity with the trust, if any, which the testatrix declared by her will

Exceptions overruled.